El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
La única y verdadera controversia ante nos se circunscribe a interpretar si proceden daños por angustias mentales y ho-norarios de abogados cuando el Estado incumple los deberes taxativos impuestos por la Ley de Puerto Rico de Educación Especial, Ley Núm. 21 de 22 de julio de 1977 (18 L.P.R.A. see. 1331 et seq.). Ello nos permite examinar el alcance e in-teracción de las leyes reparadoras aprobadas por el Congreso de Estados Unidos y la Asamblea Legislativa de Puerto Rico con relación a las reclamaciones de los niños con impedimentos físicos.
Así deslindado el campo de esta opinión, nos abstenemos prudencialmente de considerar en abstracto el ámbito del de-recho a la educación bajo la Constitución del Estado Libre Asociado de Puerto Rico por prevalecer una norma de auto-limitación judicial. Hernández Agosto v. Betancourt, 118 D.P.R. 79 (1986); Molina v. C.R.U.V., 114 D.P.R. 295, 297 (1983); Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Pueblo ex rel. M.G.G., 99 D.P.R. 925, 927 (1971); Suárez *604Sánchez v. Tribunal Superior, 92 D.P.R. 507, 516 (1965); E.L.A. v. Aguayo, 80 D.P.R. 552, 596 (1958); Walker v. Tribl. Contribuciones y Tesorero, 72 D.P.R. 698, 706 (1951); Spanish Am. Tobacco Co. v. Buscaglia, 71 D.P.R. 991, 998 (1950).
H
Este caso comienza en 1978 cuando unos niños sordomu-dos, estudiantes de un programa especial, fueron trasladados, sin razón alguna, de una escuela intermedia a una elemental que no disponía de los recursos humanos y físicos necesarios para ofrecer dicha educación especial. Allí se les asignó una maestra sin preparación pedagógica para instruir a estos niños y se les envió a un salón que era “una pequeña cobacha, carente de suficiente iluminación y ventilación, y que no estaba habilitada para la enseñanza de niños sordos”. (Exhibit I, pág. 3.) Los jóvenes fueron segregados del resto de los estu-diantes mediante un portón de reja que impedía su interac-ción, incluso, en las horas de almuerzo y recreo. Tampoco se les ofrecieron los servicios remediales tales como terapia del habla, equipo audiológico, transportación, educación física y otros.
Después de varios intentos infructuosos de obtener un re-medio administrativo, los padres demandaron al Departa-mento de Instrucción Pública. Ante dicha acción, el Secretario de Instrucción Pública se comprometió a brindarle a los jó-venes la educación especial requerida por ley. Los padres con-sintieron al ofrecimiento y los niños fueron trasladados a la Escuela República del Brasil (también de nivel elemental) en agosto de 1979. Sin embargo, incumplieron su promesa. En dicha escuela tampoco se les ofreció la educación especializada necesaria. Frustrados y humillados ante tal situación, los jó-venes “comenzaron a tener problemas de conducta en sus res-pectivos hogares y a no querer asistir a la escuela. Uno a uno abandonaron la escuela”. (Exhibit I, pág. 6.) Los padres acu-*605dieron de nuevo al foro judicial mediante el recurso de injunction e invocaron, entre otras disposiciones, la See. 1983 de la Ley Federal de Derechos Civiles, 42 U.S.C. see. 1983.
Cinco años después de la radicación de la demanda, las partes llegaron a una estipulación en la cual los demandados aceptaron la existencia de daños y la relación causal entre sus actos y los daños probados. (1) En una extensa y bien funda-mentada sentencia, el Tribunal Superior determinó que hubo violación de los derechos constitucionales y estatutarios de los demandantes y que la actuación de suspenderle a los menores demandantes la educación especial que recibían fue “arbitra-ria, injusta y caprichosa”. El tribunal expidió un injunction que ordenaba que se le brindara a los demandantes la educa-ción especial y los servicios relacionados a que tenían derecho. También concedió la cantidad de $18,000 a cada menor y $5,000 a cada padre como compensación por los daños morales y angustias mentales producidos por la violación de sus dere-chos constitucionales. A uno de los padres le concedió una in-demnización por $6,495 para reembolsarle por gastos de edu-cación especial. El pago total ascendió a $144,495 más $3,000 por concepto de honorarios de abogados y las costas del pleito.
De dicha sentencia recurren los funcionarios del Departa-mento de Instrucción Pública e impugnan solamente la deci-sión del tribunal de instancia que concedió daños y el pago de honorarios de abogado. (2)
W hH
Aunque por muchos siglos las sociedades han marginado, discriminado y estigmatizado a las personas con impedimentos *606físicos, en las últimas dos décadas el estado moderno ha to-mado medidas afirmativas para incorporarlos a la comunidad. Entre los cambios más notables se destaca el reconocimiento de su derecho a recibir y reclamar judicialmente educación remedial. Véanse: H. Quiñones Echevarría, Educación para niños con impedimentos: Análisis de legislación y jurisprudencia, 17 Rev. Jur. U.I. 365 (1983); R. Burgdorf, The Legal Rights of Handicapped Persons, Baltimore, Paul H. Brookes Publ., 1980; F. W. Ten Brock y J. Matson, The Disabled and the Law of Welfare, 54 Calif. L. Rev. 809 (1966).
En Puerto Rico la Asamblea Legislativa aprobó en 1977 una ley remedial que creó el Programa de Educación Especial para Niños con Impedimentos. En su exposición de motivos se reconoció que debido a los diferentes problemas de aprendi-zaje que tienen estos niños, necesitan educación correctiva:
. . . Esta clientela tiene diversos problemas de aprendizaje, entre los que incluyen Isie], retardación mental educable, retardación mental adiestrable, problemas específicos del aprendizaje, problemas ortopédicos, problemas crónicos de salud, audición, disturbios emocionales, visión y problemas del habla y lenguaje.
La naturaleza de estos problemas hace necesario que tales niños tengan una educación especializada, distinta a la que normalmente ofrece el Programa Regular de Instrucción Pública. Requieren además, maestros especializados y facili-dades educativas de acuerdo a sus necesidades.
El derecho que tiene el niño impedido al disfrute de una educación adecuada nos mueve a promover legislación hacia la creación de un programa especial que llene las necesidades de éstos.
Esta Asamblea Legislativa reconoce que el Pueblo de Puerto Rico tiene el deber de garantizar el derecho a la edu-cación adecuada que necesita la población estudiantil con impedimentos físicos, mentales y emocionales. Exposición de Motivos, Ley del Programa de Educación Especial, Ley *607Núm. 21 de 22 de julio de 1977 (18 L.P.R.A. see. 1331 et seq.).
Esta legislación reparadora define “educación especial” como la “instrucción especialmente diseñada para llenar las necesidades muy particulares del niño impedido, incluyendo experiencias de enseñanza y aprendizaje dentro del salón de clases, instrucción en educación física, bellas artes, instrucción en el hogar, en hospitales e instituciones públicas o privadas debidamente reconocidas por el Departamento que llenen los requisitos establecidos por este Capítulo sin costo alguno para el padre o encargado”. Art. 2(e), 18 L.P.R.A. see. 1332 (e). A manera de ilustración véanse: Hendrick Hudson Dist. Bd. of Ed. v. Rowley, 458 U.S. 176 (1982); Irving Independent School Dist. v. Tatro, 468 U.S. 883 (1984).
Mediante esta legislación se provee a cada niño una edu-cación remedial conjuntamente con una serie de servicios com-plementarios. Para mayor efectividad del programa, se re-quiere que se diseñe un plan individualizado para cada niño donde se identifiquen sus fortalezas y necesidades particulares. Art. 10 (18 L.P.R.A. sec. 1340(c)); Reglamento del Pro-grama de Edticación Especial, Art. IX. Además, se exige que los niños reciban los programas educativos en un ambiente que estimule y facilite su desarrollo. Reglamento del Programa de Educación Especial, Art. Ill (A) (14); Nota, Enforcing the Right to an “Appropriate” Education: The Education for All Handicapped Children Act of 1975, 92 Harv. L. Rev. 1103, 1118-1124 (1979); Hendrick Hudson Dist. Bd. of Ed. v. Rowley, supra, págs. 202-203.
La ley también provee un procedimiento para que los padres y los niños puedan obtener esta educación remedial. En primer lugar, todas “ [1] as decisiones relacionadas con la iden-tificación, evaluación, ubicación y tratamiento que afecta al niño impedido se tomarán, en todo momento, con el consenti-miento y aprobación de los padres”. Art. 8(a), 18 L.P.R.A. sec. 1338(a). Cualquier objeción podrá ser presentada como *608querella ante la Región Educativa, donde deberá ser conside-rada y evaluada diligentemente, 18 L.P.R.A. sec. 1338(b). Dentro de los veinte (20) días laborables luego de instada su reclamación, el querellante tendrá derecho a una vista, y po-drá apelar ante el Secretario cualquier determinación tomada por el examinador. Reglamento del Programa de Educación Especial, Art. XI.
Del historial legislativo se desprende que al aprobar la Ley del Programa de Educación Especial, la Asamblea Legislativa utilizó como modelo la Ley Federal de Educación para Niños con Impedimentos, Ley Púb. Núm. 94-142, 84 Stat. 175, 20 U.S.C. see. 1400 et seq. Esta legislación provee fondos federales a agencias educativas a nivel local y estatal, para que éstas brinden instrucción remedial a niños con impedimentos físicos de acuerdo con los requisitos sustantivos dispuestos por el Congreso. La ley requiere que las agencias beneficiarías del programa federal provean garantías procesales a los padres e hijos, tanto para la reclamación como para la protección de los derechos adquiridos.
Bajo el esquema legislativo analizado anteriormente, las cortes estatales pueden ejercer jurisdicción concurrente sobre litigios basados en la Ley Federal de Educación para Niños con Impedimentos. El ejercicio de la jurisdicción concurrente por los tribunales estatales para proteger derechos de creación federal ocurre con relativa frecuencia. Véase Acevedo v. Srio. Servicios Sociales, 112 D.P.R. 256, 259-260 (1982). La Ley Federal de Educación para Niños con Impedimentos específicamente autoriza a cualquier ciudadano perjudicado por una decisión de una agencia educativa local a recurrir en revisión judicial a los tribunales, tanto estatales como federales, para proteger sus derechos.
 Por otro lado, la legislación puertorriqueña apro-bada para poner al Gobierno en condiciones de recibir la asig-*609nación federal para estos programas remediales, crea también unos derechos reclamábles en los tribunales del país. Aunque la ley de Puerto Rico guarda silencio sobre la revisión judicial del proceso administrativo, esto no impide necesariamente nuestra intervención. Cuando la legislatura no ha prohibido en forma expresa y clara su intención de limitar el acceso a los tribunales, se presume la revisión judicial. Rivera v. Benitez, Rector, 73 D.P.R. 377 (1952); López v. Muñoz, Gobernador, 80 D.P.R. 4 (1957); Medina v. Pons, 81 D.P.R. 1 (1959). (3) Tampoco es permisible bajo nuestro sistema consti-tucional que se le impida a los tribunales, en forma direeta o indirecta, ejercer sus facultades revisoras cuando los orga-nismos administrativos han actuado en forma contraria a los preceptos constitucionales. Hernández Montero v. Cuevas, Director, 88 D.P.R. 785, 803 (1963).
hH h-i I — I
La parte recurrente alega que el foro de instancia erró al conceder indemnización por las angustias mentales sufridas por los demandantes. Apoyándose en la jurisprudencia federal, Smith v. Robinson, 468 U.S. 992 (1984); Burlington School Comm. v. Mass. Dept. of Ed., 471 U.S. 359 (1985), el Procurador General argumenta que ni la ley federal ni la es-tatal proveen un remedio para los daños causados por el in-cumplimiento del mandato legislativo.
En Smith v. Robinson, supra, el Tribunal Supremo federal concluyó que al aprobarse la Ley Federal de Educación para Niños con Impedimentos, se creó un remedio especial y exclusivo para reclamar el derecho a la educación adecuada. Sin embargo, se aceptó que la -Ley de Derechos Civiles podía *610utilizarse como instrumento para vindicar una violación al debido proceso de ley. Smith v. Robinson, supra, pág. 1014 n. 17. Por otro lado, en Burlington School Comm. v. Mass. Dept, of Ed., supra, el Tribunal Supremo de Estados Unidos permitió, como parte de los remedios autorizados por la ley federal, el reembolso de gastos educativos incurridos en insti-tuciones privadas cuando el plan educativo propuesto por la agencia no es el apropiado para el niño. (4)
La Ley Federal de Educación autoriza a los tribunales estatales o federales a conceder “aquel remedio que determine apropiado”. 20 U.S.C. sec. 1415(e)(2). De esta manera el Congreso estableció para ambas jurisdicciones un remedio federal que fue interpretado restrictivamente en Smith v. Robinson, supra, y Burlington School Comm. v. Mass. Dept, of Ed., supra, pero dejó a los estados en libertad para ampliar los remedios disponibles.
En el caso de Puerto Rico, la regla general en el campo de la responsabilidad extracontractual es que aquel que por acción u omisión causa daño a otro interviniendo culpa o negligencia, está obligado a reparar el daño causado. Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. Se desprende de dicho principio, que todo perjuicio, material o moral, da lugar a reparación si concurren tres requisitos o elementos: (1) tiene que haber un daño real; (2) debe existir nexo causal entre el daño y la acción u omisión de otra persona, y (3) el acto u omisión tiene que ser culposo o negligente. Hernández v. Fournier, 80 D.P.R. 93, 96 (1957); Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305, 311-312 (1970). Al interpretar el referido precepto legal, nuestra jurisprudencia ha expresado que el concepto de culpa “es tan infinitamente amplio como la conducta de los seres humanos e incluye cualquier falta de una persona *611que produce un mal o daño”. Colón v. Romero Barceló, 112 D.P.R. 573, 579 (1982). Este precepto constituye una norma general para la reparación de todo daño ilícito, Reyes v. Sucn. Sánchez Soto, supra, pág. 311, incluso cuando la actuación cul-posa contraviene intereses o derechos garantizados por la Constitución o por legislación protectora de derechos civiles. Colón v. Romero Barceló, supra; Muriel v. Suazo, 72 D.P.R. 370, 376 (1951).
El hecho de que nuestra ley de educación especial no disponga de un remedio en daños, no impide que al amparo del Art. 1802 del Código Civil se puedan reclamar por una crasa violación del debido proceso de ley garantizado por las leyes federales y estatales que crean los programas de educación remedial para los niños impedidos. (5) Tanto la legislación vigente como sus reglamentos le imponen un deber ex-traordinario a los funcionarios del Departamento de Instrucción de observar unos procedimientos específicos para la protección y beneficio de los niños con impedimentos físicos. La responsabilidad delegada en estas funciones rebasa las obligaciones regulares inherentes a sus cargos. La intención legislativa fue garantizarle a los impedidos el derecho a una educación especial, por lo que se estructuraron mecanismos procesales que aseguraran que no se les privaría de su derecho injustificadamente. En estas circunstancias, y al considerar el carácter reparador de esta legislación especial, la violación arbitraria e injustificada de esos deberes impuestos por ley es fuente de responsabilidad por los daños causados. Véase Muriel v. Suazo, supra, pág. 376. Cf. Art. 659 de la Ley de Recursos Extraordinarios, 32 L.P.R.A. see. 3431.
*612En este caso los daños fueron clara y efectivamente probados. Cf. Carey v. Piphus, 435 U.S. 247 (1978). La parte recurrente aceptó su existencia y relación causal mediante una estipulación; el foro de instancia concluyó que éstos fueron producidos por los actos arbitrarios, injustos y caprichosos de los demandados, constitutivos de deliberada indiferencia y negligencia crasa en el desempeño de sus deberes en violación del debido proceso. (6) Esta conducta constituye una violación de sus derechos, que es remediable tanto por la Ley Federal de Derechos Civiles como por el Art. 1802 del Código Civil. En estas circunstancias, la compensación de daños a los recurridos no es incompatible con la Ley de Puerto Rico de Educación Especial, por lo que procede que los funcionarios demandados respondan por.sus actuaciones. Al no cumplir éstos con las obligaciones impuestas por estas legislaciones y probados los daños y la adecuada causal, procede la reparación de los mismos.

<

Finalmente, queda por discutir el señalamiento de los re-currentes en cuanto a la procedencia de honorarios de abogado. Alegan que bajo la Ley Federal de Educación para Niños con Impedimentos y la Ley de Puerto Rico de Educación Especial no se podían conceder honorarios. Cf. De León v. Sria. de Instrucción, 116 D.P.R. 687 (1985).
La acción que origina esta controversia fue instada al am-paro de la Ley Federal de Derechos Civiles, 42 U.S.C. see. 1983 (7) y del Art. 1 de la Ley Núm. 12 de 8 de agosto de *6131974 (32 L.P.R.A. sec. 3524).(8) En el ejercicio de su juris-dicción concurrente, el Tribunal Superior acogió la demanda y dictó la sentencia elevada a esta curia. El foro de instancia actúo correctamente bajo la Ley Federal de Derechos Civiles cuando ejerció jurisdicción concurrente sobre una alegada vio-lación al debido proceso de ley de la Constitución de Estados Unidos. Acevedo v. Srio. Servicios Sociales, supra; Martínez v. California, 444 U.S. 277, 283 n. 7 (1980); Maine v. Thiboutot, 448 U.S. 1, 3 n. 1 (1980).
Contrario a lo argumentado por los recurrentes, la Ley Federal de Educación a Niños con Impedimentos no impide que se utilice la Ley Federal de Derechos Civiles cuando es para vindicar una violación del debido proceso. En Smith v. Robinson, supra, el Tribunal Supremo federal consintió que se utilizara la legislación de derechos civiles para obligar a las agencias a cumplir con los procedimientos mínimos garantizados por la Constitución. Véanse: Manecke v. School Bd. of Pinellas *614County, Fla., 762 F.2d 912, 918-921 (11mo Cir. 1985), cert. denegado 54 L.W. 3461; Rose v. State of Neb., 748 F.2d 1258, 1263-1264 (8vo Cir. 1984), cert. denegado 54 L.W. 3223; Teresa Diane P. v. Alief Independent Sch. Dist., 744 F.2d 484, 491 (5to Cir. 1984); Quackenbush v. Johnson City School Dist., 716 F.2d 141, 147-148 (2do Cir. 1983); Bonadonna v. Cooperman, 619 F. Supp. 401, 416 (D.C. N.J. 1985); Stock v. Massachusetts Hosp. School, 476 N.E.2d 210, 212-213 (Mass. 1985), cert. denegado 54 L.W. 3225.
La Ley Federal de Educación para Niños con Impedimentos provee para que una parte perjudicada por una determinación administrativa acuda al foro judicial para su revisión. Allí se recibirá el récord del proceso administrativo y se podrá presentar nueva evidencia. 20 U.S.C. sec. 1415(e) (2). Este lenguaje claramente presupone la existencia de una audiencia administrativa. Por lo tanto, a quien se le ha negado en su totalidad el debido proceso que le garantiza la Ley y la Constitución, tiene derecho a invocar el remedio de la See. 1983 así como los honorarios de abogados que concede la See. 1988. (9)
La actuación de los funcionarios estatales, en el caso ante nos, de privar injustificadamente a unos niños de los servicios educativos especializados requeridos por una ley especial, de no cumplir con ninguna de las garantías procesales antes de terminar los mismos, y luego, negarse a atender sin *615explicación alguna los continuos reclamos para iniciar el trá-mite administrativo, constituye una crasa y deliberada viola-ción del derecho a un debido proceso de ley garantizado tanto por la Constitución del Estado Libre Asociado de Puerto Rico como por la de Estados Unidos. Esto forzó a los demandantes a acudir al foro judicial a vindicar tal derecho. En estas cir-cunstancias, no es incompatible con la Ley Federal de Educa-ción a Niños con Impedimentos que se permita la invocación de la See. 1983. Siendo la partida de honorarios de abogados com-plemento indispensable del remedio a otorgarse, procede su concesión al amparo de la Ley Federal de Derechos Civiles, aun en el tribunal estatal. Maine v. Thiboutot, supra, págs. 10-11.
El resultado no podría ser otro. De no concederse los honorarios en los tribunales estatales, la mayoría de los demandantes no tendrían otra alternativa que ir al foro federal en busca de un remedio completo. Se frustraría la política pública instaurada en Acevedo v. Srio. Servicios Sociales, supra, de que preferentemente sean nuestros tribunales los que vindiquen los derechos civiles. Esta posición es acorde con la política pública y con el carácter general y amplio de la jurisdicción de nuestros tribunales. También es la más justa. Precisamente esa fue la intención legislativa al enmendar el Código de Enjuiciamiento Civil para permitir que los tribunales de Puerto Rico pudieran emitir un injunction del mismo alcance que los disponibles en el foro federal, para vindicar las violaciones a los derechos civiles fundamentales por funcionarios públicos en el descargo de sus obligaciones. Véanse: Pierson Muller I v. Feijoó, 106 D.P.R. 838, 852 (1978); Pedraza Rivera v. Collazo Collazo, 108 D.P.R. 272, 275 (1979); M. Naveira de Rodón, Inter-Relación entre el Foro Local, el Foro Federal y la Reforma Judicial, 36 Rev. C. Abo. P.R. 951, 984-985 (1975).
*616No debemos perder de. vista que la eficacia de la Ley Federal de Derechos Civiles depende considerablemente de que se utilice efectivamente por los desvalidos para proteger sus derechos civiles. La See. 1988 de la Ley Federal asegura el acceso efectivo al proceso judicial a las personas agraviadas. Los honorarios de abogado bajo esta sección constituyen un remedio necesario para que la Ley de Derechos Civiles no se convierta en una declaración en el vacío sin utilidad práctica, para que el ciudadano promedio pueda hacer valer sus derechos. Informe del Senado Núm. 94-1011, 94th Cong., 2d Sess. 1976, U.S. Code Cong. & Admin. News 5909-5910; Newman v. Piggie Park Enterprises, 390 U.S. 400 (1968); Hensley v. Eckerhart, 461 U.S. 424 (1983); Nota, The Scope of the Civil Rights Attorney’s Fees Awards Act after Maine v. Thiboutot, Maher v. Gagne, and Supreme Court of Virginia v. Consumers Union, 66 Iowa L. Rev. 1301 (1981).(10) Pero estos honorarios no son de carácter mandatario. Como regla general, la ley confiere al tribunal discreción para concederlos, a menos que medien circunstancias especiales. Evans v. Jeff, 54L.W.4359 (1986).
*617Por último, debemos aclarar que los honorarios que autoriza la See. 1988 no son por temeridad. Nuestro ordenamiento sanciona la temeridad de un litigante perdidoso mediante el pago de honorarios de abogado, Regla 44.1 (d) de Procedimiento Civil, con excepción del Estado. Colondres Vélez v. Bayrón Vélez, 114 D.P.R. 833 (1983); Acevedo v. E.L.A., 91 D.P.R. 796 (1965). No obstante, la See. 1988 opera independientemente de la temeridad en que hayan incurrido las partes. Su propósito no es sancionar, sino proveer un remedio completo para fomentar la vindicación de derechos civiles. Su imposición procede contra los funcionarios del Estado.
Por estas razones concluimos que en el ejercicio de su jurisdicción concurrente al amparo de la Ley Federal de Derechos Civiles, un tribunal de Puerto Rico puede conceder honorarios de abogado bajo la See. 1988. (11)
Por los anteriores fundamentos, debe confirmarse la sen-tencia recurrida.
El Juez Asociado Señor Rebollo López concurre en el resul-tado con opinión escrita. El Juez Asociado Señor Ortiz no intervino.

 Durante el juicio la parte demandante presentó extensa prueba tes-tifical y documental, incluyendo a varios peritos. Por su parte, los deman-dados no presentaron prueba alguna y tampoco contestaron un requeri-miento de admisiones que se dio por admitido.


 Aunque los recurrentes también han cuestionado las cuantías conce-didas como indemnización, sus argumentos no son persuasivos. Rodriguez Cancel v. A.E.E., 116 D.P.R. 443 (1985).


Sobre el particular véanse también: Dunlop v. Bachowski, 421 U.S. 560 (1975); Data, Processing Service v. Camp, 397 U.S. 150 (1970); Barlow v. Collins, 397 U.S. 159 (1970); Abbott Laboratories v. Gardner, 387 U.S. 136 (1967).


 En el presente caso se concedió un reembolso de este tipo ascendente a $6,495, el cual no ha sido cuestionado por los recurrentes.


E1 Art. 12 del Código Civil, 81 L.P.R.A. sec. 12, dispone que “[e]n las materias que se rijan por leyes especiales, la deficiencia de éstas se suplirá por las disposiciones de este título”. Véase Martínez v. Llavat, 86 D.P.R. 235, 247 (1962).


 Debido a la conclusión del foro de instancia sobre la conducta de los demandados que no ha sido, cuestionada ante nos, no es necesario considerar si la simple negligencia es suficiente para recobrar daños por una causa de acción de este tipo.


La See. 1983 dispone:
“Every person who, under color of any statute, ordinance, regulation, custom or usage, of any State or Territory or the District of Columbia, *613subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress. For the purposes of this section, any Act of Congress applicable exclusively to the District of Columbia shall be considered to be a statute of the District of Columbia.”


Esta ley dispone en su parte pertinente que:
“3. ........
. . [E]l tribunal podrá dictar dicha orden de entredicho provisional, injunction preliminar o permanente sujeto a los términos de la Regla 57 de Procedimiento Civil:
“(1).
“(2) Cuando en la petición se alegue que alguna persona, bajo la autoridad de alguna ley, ordenanza, o reglamento del Estado Libre Asociado de Puerto Rico, esté privando o sea el causante de que alguien esté privando al peticionario de algún derecho, privilegio o inmunidad protegido por la Constitución o las Leyes del Estado Libre Asociado de Puerto Rico o por la Constitución o Leyes de los Estados Unidos de América que sean aplicables a las personas bajo la jurisdicción del Estado Libre Asociado de Puerto


 Esta sección dispone en lo pertinente que :
“. . . In any action or proceeding to enforce a provision of sections 1981, 1982, 1983, 1985, and 1986 of this title, title IX of Public Law 92-318 [20 U.S.C. sec. 1681 et seq.], [42 U.S.C. sec. 2000d et seq.], the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs.” 42 U.S.C. sec. 1988.
Esta disposición ha sido interpretada como que sólo permite la conce-sión de honorarios cuando se instan procedimientos judiciales para poner en vigor los derechos civiles allí enumerados. North Carolina Dept. of Transp. v. Crest Street Community Council, 55 L.W. 4001 (1986).


 Diversos tribunales estatales han seguido la norma de conceder honorarios de abogados al ejercer jurisdicción concurrente bajo la Ley Federal de Derechos Civiles. Davis v. Everett, 443 So.2d 1232 (Ala. 1983); Filipino Accountants v. State Bd. of Account., 204 Cal. Rptr. 913 (Cal. App. 1984); Intern. Soc. for Krishna v. Colo. State Bar, 673 P.2d 368 (Colo. 1983); Henderson v. District of Columbia, 493 A.2d 982 (D.C. App. 1985); Logan v. Johnson, 293 S.E.2d 47 (Ga. App. 1982); Stanton v. Godfrey, 415 N.E.2d 103 (Ind. App. 1981); Blessum v. Howard Cty. Bd. of Sup’rs, 295 N.W.2d 836 (Iowa 1980); Wyman v. Inhabitants of Town of Skowhegan, 464 A.2d 181 (1983); Stratos v. Department of Public Welfare, 439 N.E.2d 778 (Mass. 1982); Royer v. Adams, 437 A.2d 316 (N.H. 1981); Ramirez v. County of Hudson, 404 A.2d 1271 (N.J. Super. Ct. 1979); Haussman by Schneider v. Kirby, 468 N.Y.S.2d 375 (A.D. 1983); Morrell v. Com., Unemploy. Comp. Bd. of Rev., 485 A.2d 1214 (Pa. Commw. 1984); O’Connors v. Helfgott, 481 A.2d 388 (R.I. 1984); Lange v. Nature Conservancy Inc., 601 P.2d 963 (Wash. App. 1979); Thompson v. Village of Hales Corners, 340 N.W.2d 704 (Wis. 1983); Board of Trustees, etc. v. Holso, 584 P.2d 1009 (Wyo. 1978).


 En vista de esta conclusión no es necesario determinar en este caso si la Ley Núm. 12 de 8 de agosto de 1974 (32 L.P.R.A. see. 3524) autoriza la concesión de honorarios de abogados.